DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 recite “the pluronic polymer” in step “b” such that it is unclear if the order of the steps matters and, if so, how to achieve the requisite percentages of components.  It is unclear with which pluronic polymer the chitosan-pluronic complex is being mixed.  Appropriate clarification is required.  Is it a starting material, intermediate, or a portion of the final product with which the chitosan-pluronic complex is mixed?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang, Wujie et al. (hereafter, “Zhang”; “Synthesis and characterization of thermally responsive pluronic F127-chitosan nanocapsules for controlled release and intracellular delivery of small molecules; ACS Nano, 2010, vol. 4; no. 11, pages 6747-6759, provided by Applicant in IDS dated 12/20/19).
The instant claims are drawn to a chitosan-pluronic complex in which chitosan is substituted at both ends of a pluronic polymer; the claims are also drawn to a nanocarrier comprising the aforementioned complex and a method of making the nanocarrier.
	Zhang teaches PluronicF127, a chitosan-Pluronic composite in which a chitosan is coupled to both ends of Pluronic (see Fig. 1).  Zhang further specifies Pluronic F127 is composed of PEO100-PPO65-PEO100, where PEO is polyethylene oxide, and PPO is polypropylene oxide (see page 6748, first column, first paragraph; see also Fig. 1)(limitations of claims 1 and 2).  Zhang further teaches a nanocapsule comprising the aforementioned composite wherein the composite is used for intracellular 
	As to claims 10 and 15, since Zhang teaches the structure outlined above and since a product and its properties are inseparable, Zhang teaches a product having the functional feature instantly recited.
	As to the intended uses and claimed configurations, Zhang teaches trehalose to be used by the aforementioned nanocapsule in beauty care applications and further teaches diseases may be treated by intracellular delivery when the nanocapsule comprising a small molecule is used in combination with cryotherapy (see abstract, in particular; see also page 6748, first column, first paragraph).
	Accordingly, Zhang teaches each and every limitation of claims 1, 2, 4, 8, 10, and 12-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wujie et al. (hereafter, “Zhang”; “Synthesis and characterization of thermally responsive pluronic F127-chitosan nanocapsules for controlled release and intracellular delivery of small molecules; ACS Nano, 2010, vol. 4; no. 11, pages 6747-6759, provided by Applicant in IDS dated 12/20/19) in view of Tae et al. (hereafter, “Tae”; US 2012/0087859A1).
The instant claims are drawn to a chitosan-pluronic complex in which chitosan is substituted at both ends of a pluronic polymer; the claims are also drawn to a nanocarrier comprising the aforementioned complex and a method of making the nanocarrier.
	Zhang teaches PluronicF127, a chitosan-Pluronic composite in which a chitosan is coupled to both ends of Pluronic (see Fig. 1).  Zhang further specifies Pluronic F127 is composed of PEO100-PPO65-PEO100, where PEO is polyethylene oxide, and PPO is polypropylene oxide (see page 6748, first column, first paragraph; see also Fig. 1)(limitations of claims 1 and 2).  Zhang further teaches a nanocapsule comprising the aforementioned composite wherein the composite is used for intracellular delivery of small molecules (see abstract, in particular; see also Fig. 1)(limitations of claim 4).  Zhang teaches the nanocapsule sized at 37-240 nm varying according to temperature, a range entirely included by the range recited in claim 8).  As to claims 10 and 15, since Zhang teaches the structure outlined above and since a product and its properties are inseparable, Zhang teaches a product having the functional feature instantly recited.  As to the intended uses and claimed configurations, Zhang teaches trehalose to be used by the aforementioned nanocapsule in beauty care applicaations and further teaches diseases may be treated by intracellular delivery when the nanocapsule comprising a small molecule is used in combination with cryotherapy (see abstract, in particular; see also page 6748, first column, first paragraph).
	Accordingly, Zhang teaches each and every limitation of claims 1, 2, 4, 8, 10, and 12-15.  It is established that when a reference anticipates an invention, it necessarily renders such invention obvious as well. Anticipation is the “epitome of Obviousness”, In re Kalm, 378 F.2d 959, 962 (CCPA 1967).
	Regarding claims 3 and 7, Zhang does not specify the molecular weight of the chitosan moiety.  Regarding claim 9, Zhang does not teach a surface charge value of the nanocarrier as instantly claimed.
	Tae cures this deficiency.  Tae teaches nanocarrier products with good enhanced skin permeability, cellular uptake, and tumour delivery properties (see [0001]).  Tae’s carriers encompass pluronic-based nanocarriers and chitosan-conjugated nanocarriers (see [0145] for instance).  Tae teaches the state of the art with regard to the chitosan moieties, specifying that chitosan polymers may preferably having molecular weight of 500-20000 Daltons to provide good carrier function and good lack of self-aggregation (see [0034]-[0036]).  This range overlaps the instantly claimed range.  
	Zhang and Tae are both directed to chitosan and pluronic containing nanocarriers.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select chitosan within the range of Tae for use in Zhang and further to perform routine optimization procedures in order to achieve the desired carrier function and lack of aggregation as suggested by Tae.  One would have been motivated to do so to achieve optimal end results in accordance with Tae’s suggestion.  Further regarding claim 9, Tae specifics that the surface charge of the nanocarriers may be evaluated and is within the instantly claimed rang (see Fig. 3).  Tae further specifies a loading efficiency as high as 90% or more (see [0054] and [0155] in particular)(limitation of claim 11).

Claims 1, 2, 4-6, 8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wujie et al. (hereafter, “Zhang”; “Synthesis and characterization of thermally responsive pluronic F127-chitosan nanocapsules for controlled release and intracellular delivery of small molecules; ACS Nano, 2010, vol. 4; no. 11, pages 6747-6759, provided by Applicant in IDS dated 12/20/19) in view of Lichter et al. (hereafter, “Lichter”; US 2010/0016450A1).
The instant claims are drawn to a chitosan-pluronic complex in which chitosan is substituted at both ends of a pluronic polymer; the claims are also drawn to a nanocarrier comprising the aforementioned complex and a method of making the nanocarrier.
	Zhang teaches PluronicF127, a chitosan-Pluronic composite in which a chitosan is coupled to both ends of Pluronic (see Fig. 1).  Zhang further specifies Pluronic F127 is composed of PEO100-PPO65-PEO100, where PEO is polyethylene oxide, and PPO is polypropylene oxide (see page 6748, first column, first paragraph; see also Fig. 1)(limitations of claims 1 and 2).  Zhang further teaches a nanocapsule comprising the aforementioned composite wherein the composite is used for intracellular delivery of small molecules (see abstract, in particular; see also Fig. 1)(limitations of claim 4).  Zhang teaches the nanocapsule sized at 37-240 nm varying according to temperature, a range entirely included by the range recited in claim 8).  As to claims 10 and 15, since Zhang teaches the structure outlined above and since a product and its properties are inseparable, Zhang teaches a product having the functional feature instantly recited.  As to the intended uses and claimed configurations, Zhang teaches trehalose to be used by the aforementioned nanocapsule in beauty care applicaations and further teaches diseases may be treated by intracellular delivery when the nanocapsule comprising a small molecule is used in combination with cryotherapy (see abstract, in particular; see also page 6748, first column, first paragraph).
	Accordingly, Zhang teaches each and every limitation of claims 1, 2, 4, 8, 10, and 12-15.  It is established that when a reference anticipates an invention, it necessarily renders such invention obvious as well. Anticipation is the “epitome of Obviousness”, In re Kalm, 378 F.2d 959, 962 (CCPA 1967).
	Regarding claims 5 and 6, Zhang does not specify the additional presence of a pluronic polymer as in claim 5 or a pluronic polymer mixed with a weight ratio range as recited in claim 6.
	Lichter cures this deficiency.  Lichter teaches controlled delivery devices which are nanocapsules in a thermoreversible gel product (see [0011]) wherein the components including thermoreversible polymer or excipient components may be included in combination (see [0209]). Poloxamers such as PluronicF127 and additional Pluronic materials may be included (see [0109]).
	As to claim 5, it would have been prima facie obvious to include an additional pluronic polymer per Lichter’s teaching of various desirably included polymers (see [0214] and [0215]).  One would have been motivated to do so to achieve the desired physical stability (i.e., in the presence of acids in aqueous solution, for instance) such as by adjusting surfactant properties by adjusting the amount and particular kind of poloxamer (see [0214]) as suggested by Lichter.  Further regarding claim 6, Lichter teaches embodiments in which the thermoreversible polymer which may be pluronic F127 may be present in various amounts (see [0191]) including those amounts which overlap and result in overlapping chitosan-pluronic  amounts and pluronic amounts as recited in claim 6.	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wujie et al. (hereafter, “Zhang”; “Synthesis and characterization of thermally responsive pluronic F127-chitosan nanocapsules for controlled release and intracellular delivery of small molecules; ACS Nano, 2010, vol. 4; no. 11, pages 6747-6759, provided by Applicant in IDS dated 12/20/19).
The instant claims are drawn to a method of making a nanocarrier by mixing a pluronic polymer with chitosan as further specified in the claims.
	As to claim 16, Zhang teaches PluronicF127, a chitosan-Pluronic composite in which a chitosan is coupled to both ends of Pluronic (see Fig. 1).  Zhang further specifies Pluronic F127 is composed of PEO100-PPO65-PEO100, where PEO is polyethylene oxide, and PPO is polypropylene oxide (see page 6748, first column, first paragraph; see also Fig. 1).  Zhang further teaches a nanocapsule comprising the aforementioned composite wherein the composite is used for intracellular delivery of small molecules (see abstract, in particular; see also Fig. 1).  Zhang teaches trehalose to be used by the aforementioned nanocapsule in beauty care applicaations and further teaches diseases may be treated by intracellular delivery when the nanocapsule comprising a small molecule is used in combination with cryotherapy (see abstract, in particular; see also page 6748, first column, first paragraph).
	Further regarding claim 16 which is directed to a method of making the nanocarrier addressed above, it appears that Zhang teaches mixing a Pluronic polymer and chitosan and emulsifying the mixture and stirring (see Fig. 1 in particular), steps the same or substantially the same and having the same or substantially the same results as the steps claimed, the manufacture of a nanocarrier product.  It is noted that Zhang teaches DI (deionized) water and not distilled water as claimed, however it is the examiner’s position that DI water renders obvious distilled water in the particular application claimed since one would have immediately envisaged using distilled water as an alternate and readily available purified form of water and would have been motivated to do so for preparing an emulsion for pharmaceutical applications, particularly those applications which may include for instance pH adjusting salts and/or ions in the final product as would have been reasonably and readily recognized by one of ordinary skill in the art.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wujie et al. (hereafter, “Zhang”; “Synthesis and characterization of thermally responsive pluronic F127-chitosan nanocapsules for controlled release and intracellular delivery of small molecules; ACS Nano, 2010, vol. 4; no. 11, pages 6747-6759, provided by Applicant in IDS dated 12/20/19) as applied to claim 16 above and further in view of Tae et al. (hereafter, “Tae”; US 2012/0087859A1).
	The teachings of Zhang have been delineated above.  Zhang does not specify the molecular weight of the chitosan moiety.  
	Tae cures this deficiency.  Tae teaches nanocarrier products with good enhanced skin permeability, cellular uptake, and tumour delivery properties (see [0001]).  Tae’s carriers encompass pluronic-based nanocarriers and chitosan-conjugated nanocarriers (see [0145] for instance).  Tae teaches the state of the art with regard to the chitosan moieties, specifying that chitosan polymers may preferably having molecular weight of 500-20000 Daltons to provide good carrier function and good lack of self-aggregation (see [0034]-[0036]).  This range overlaps the instantly claimed range.  
	Zhang and Tae are both directed to chitosan and pluronic containing nanocarriers.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select chitosan within the range of Tae for use in Zhang and further to perform routine optimization procedures in order to achieve the desired carrier function and lack of aggregation as suggested by Tae.  One would have been motivated to do so to achieve optimal end results in accordance with Tae’s suggestion.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wujie et al. (hereafter, “Zhang”; “Synthesis and characterization of thermally responsive pluronic F127-chitosan nanocapsules for controlled release and intracellular delivery of small molecules; ACS Nano, 2010, vol. 4; no. 11, pages 6747-6759, provided by Applicant in IDS dated 12/20/19) as applied to claim 16 above and further in view of Lichter et al. (hereafter, “Lichter”; US 2010/0016450A1).
The teachings of Zhang have been delineated above.  Zhang does not specify a pluronic polymer mixed with a weight ratio range as recited in claim 18.
	Lichter cures this deficiency.  Lichter teaches controlled delivery devices which are nanocapsules in a thermoreversible gel product (see [0011]) wherein the components including thermoreversible polymer or excipient components may be included in combination (see [0209]). Poloxamers such as PluronicF127 and additional Pluronic materials may be included (see [0109]).
	Lichter teaches embodiments in which the thermoreversible polymer which may be pluronic F127 may be present in various amounts (see [0191]) including those amounts which overlap and result in overlapping chitosan-pluronic  amounts and pluronic amounts as recited in claim 18.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of pluronic polymer and chitosan-pluronic complex mixed together in order to achieve the desired physical stability and physical properties in the final product, as one would have been motivated to do as part of routine optimization procedures.	

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617